DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for determining a mental state of a user and selecting and outputting audio and visual content based on a detected mood. Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;

•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).


Petitioner's claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11 -1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53. But what petitioner characterizes as specific hardware— a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F.3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U.S., at 610-611).

Id. at pp 1984-1985. Turning to the claimed invention, a method of determining a mental state of a user is abstract.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying content based on the analysis, is directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.  
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather,  Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), as cited in MPEP 2106.05(D)(II), which held that the inclusion of a scanner in its system was not sufficient to amount to significantly more than the abstract idea of receiving and storing information, as the use of the scanner to retrieve information was well-understood, routine and conventional.

Dependent claims 2-9, 11-13 and 15-20 also fail to recite limitations which would overcome the rejection. The computer components of claims 2-5, 11-13 and 15-17 are generic components that are well-known to general purpose computer systems, being used in their usual and customary way.  Claims 6, 8 and 19 are directed to types of information being sensed, which is abstract.  Claim 7 recites a method of analyzing information, which is a mental process.  Claims 9 and 20 recite specific colors to be displayed, which is again directed to an abstract idea.  Claim 18 recites a generic method of storing information, which under Content Extraction is also an abstract idea.  Because the claimed invention does not involve significantly more than the abstract concept of determining a mental state of a user and selecting and outputting audio and visual content based on a detected mood, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 5-9, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Kim (US 20170339484) in further view of Tan et al. (US 20190307351) 17.   Rahman discloses a method comprising: receiving a physiological parameter via a sensor in a device case (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); providing the physiological parameter to an application installed on a device contained in the device case (para. 31 the sensor data is used by the system to identify the affective state, where the affective state is determined using the affective state prediction unit, 420); determining a mood state based on the physiological parameter .

In regards to claim 2, Rahman in view of Kim in further view of Tan discloses the method of claim 1. Further, Rahman discloses that its device case draws power from a power source (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device).
In regards to claims 5 and 17, discloses that the device comprises a smart watch (para. 22 discusses the wearable device, being a wearable computing device, 110a or 410a, this suggests the provision of a smartwatch due to the fact that smartwatches are well-known wearable computer devices).
 In regards to claim 6, Rahman in view of Kim in further view of Tan discloses the method of claim 1. Further, Rahman discloses that the physiological parameter comprises one or more of temperature, heart rate, or a blood pressure (para. 23 discussing the different physiological information that can be recorded includes heart rate, blood pressure, and body temperature).
In regards to claim 7, Rahman in view of Kim in further view of Tan discloses the method of claim 1. Further, Rahman discloses that determining the mood state comprises: determining a value of the physiological parameter (para. 32 the physiological sensor will determine a sensor derived value); comparing the value to a mood index (para 32 the sensor derived value will provide an intensity of the affective 
In regards to claims 8 and 19, Rahman discloses that the mood state is happy, excited, sad, or angry (para. 40 the system determines using a value if the person is irritable, or angry, para. 44 the system will also use the value to determine if a person is sad or happy, para. 52 the system can determine if the user is happy or excited).
In regards to claims 9 and 20, Rahman fails to disclose that the colors associated with each mood state are one or more of yellow, blue, green, red, orange, or purple.” Kim teaches that the colors associated with each mood state are one or more of blue or red (para. 57 discusses having the system display different colored lights based on a mood observed such as blue or red). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the different colors associated with a particular mood state, as taught by Kim, with the modified system of Rahman, for the purpose of creating a monitoring device which is able to identify a person’s mood without having to ask that person how they are feeling. However, this limitation can also be viewed as being printed matter which is not functionally related to the method, see In re Gulack 2017 USPQ 401 (Fed. Circ. 1983), the fact that the content of the printed matter is placed on a substrate (e.g. displaying a colored light) device more convenient by providing an individual with a particular color based on their mood, but does not alter the functional relationship. Mere support by the 
In regards to claim 14, Rahman discloses that its system comprises: a first device comprising: a physiological sensor for sensing a physiological parameter of a user (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); a power source configured to supply power to the physiological sensor (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device); an input/output unit configured for coupling to a device to exchange one or more of power and data (para. 23 the wearable device 110a or 410a will exchange information relating to the affective state determined to the mobile input/output and computing device 113, the input/output unit would inherently be a transmitter part of the wearable device, 110a or 410a which is used to send information over the network to the computing device, 113); a first processor configured to: receive a physiological parameter via a sensor in a one or more devices (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded, Fig. 5 shows .

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Kim (US 20170339484) and Tan et al. (US 20190307351), and in further view of Fenuccio et al. (US 20140375465).  In regards to claims 3 and 15, the modified method and system of Rahman discloses the above mentioned, but is silent to the power source comprising one or more batteries. Fenuccio discloses a smartwatch wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable). Therefore, it would have .
In regards to claims 4 and 16, Fenuccio teaches that its one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the rechargeable battery of the watch, as taught by Fenuccio, and incorporated it into the modified wearable sensor method of Rahman, for the purpose of making the wearable device more portable and allowing for the battery to be used for a long period of time and just being recharged.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Sohne et al. (US 20200035337).
In regards to claim 10, Rahman discloses an apparatus comprising: a housing (Fig. 1, drawing label 110a or 410a, the outer portion or casing of the wearable device is intended to hold the sensing device), configured to receive a device (Fig. 1 drawing 110a or 410a the outer casing of the wearable computing device holds the sensors and other elements, para. 22 discusses the wearable computing device 110a or 410a containing sensors); a physiological sensor for sensing a physiological parameter of a user (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 . 

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Sohne et al. (US 20200035337), as applied to claim 10, in further view of Fenuccio et al. (US 20140375465).
In regards to claim 11, the modified system of Rahman discloses the above mentioned, but is silent to power source comprising one or more batteries. Fenuccio discloses a smartwatch wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the watch system containing a battery, as taught by Fenuccio, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable device that contains a battery as the power supply of the device in order to make the device portable and wearable.  In regards to claim 12, Fenuccio teaches that its one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the rechargeable battery of the watch, as taught by Fenuccio, and incorporated it into the modified wearable sensor method of Rahman, for the purpose of making the wearable device more portable and allowing for the battery to be used for a long period of time and just being recharged.

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. The newly added claim language relied upon by applicant does not .
The amendments are sufficient to overcome the previous rejections under 35 USC 112.  Those rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 15, 2021